United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
PROCESSING & DISTRIBUTION CENTER,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Zedie E. Ramage, Jr., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1284
Issued: April 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 13, 2018 appellant, through his representative, filed a timely appeal from a
December 15, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,006.95 for the period August 6, 2016 through
April 1, 2017, for which he was without fault; (2) whether OWCP abused its discretion by refusing
to waive recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $50.00 from appellant’s continuing compensation benefits, every 28
days.
FACTUAL HISTORY
On June 17, 2015 appellant, then a 66-year-old postal clerk, filed an occupational disease
claim (Form CA-2) for a bilateral shoulder rotator cuff and labral tear, and severe cervical and
right lower leg and ankle conditions that were caused and aggravated by his repetitive work duties.
He first became aware of his conditions on October 8, 2012 and of their relationship to his federal
employment on April 23, 2015.
On July 23, 2015 OWCP accepted appellant’s claim for temporary aggravation of right
ankle degenerative joint disease, bilateral shoulder degenerative arthritis (acromioclavicular joint,
glenohumeral joint), bilateral rotator cuff tear (shoulder), and bilateral labral tear (shoulder). On
July 7, 2015 appellant underwent an authorized arthroscopic left shoulder rotator cuff repair,
extensive glenohumeral joint debridement, and subacromial decompression, which was performed
by Dr. Peter T. Simonian, an attending Board-certified orthopedic surgeon.4 OWCP paid appellant
total disability compensation on the supplemental rolls commencing August 24, 2015.
In a November 28, 2016 letter, the Office of Personnel Management (OPM) notified
OWCP that appellant had elected post-retirement basic life insurance (PRBLI) coverage with no
reduction, effective August 6, 2016. It noted that his adjusted annual salary on which life
insurance deductions was based increased to $57,472.00. OWCP subsequently paid appellant
disability compensation on the periodic rolls as of April 2, 2017.
By notice dated April 12, 2017, OWCP advised appellant of its preliminary determination
that he had received an overpayment of compensation in the amount of $1,006.95 because PRBLI
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the December 15, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.
4

Subsequently, on November 30, 2017 Dr. Simonian performed authorized arthroscopic left shoulder debridement
of the anterior superior labral tear and synovitis of the glenohumeral joint, subacromial decompression revision, and
a corticosteroid injection of the glenohumeral joint.

2

premiums had not been deducted from his compensation payments for the period August 6, 2016
through April 1, 2017. It provided a calculation of the overpayment, noting that he was not at fault
in its creation. OWCP requested that appellant complete an overpayment recovery questionnaire
(Form OWCP-20) and submit supporting financial documents. Additionally, it notified him that
within 30 days of the date of the letter he could request a telephone conference, a final decision
based on the written evidence, or a prerecoupment hearing.
On May 19, 2017 OWCP received an overpayment action request form, dated May 10,
2017, in which appellant checked a box requesting a prerecoupment hearing. Appellant also
checked boxes indicating that he disagreed with the fact and amount of the overpayment, believed
the overpayment occurred through no fault of his own, and requested waiver of recovery of the
overpayment. He further contended that he had nothing to do with the overpayment. No evidence
was received with appellant’s request form and he did not submit an overpayment recovery
questionnaire.
During a prerecoupment hearing held on October 13, 2017, appellant’s representative
asserted that no overpayment had occurred because basic life insurance for postal employees was
free according to section 351 of the Employee Labor Relations Manual. Appellant’s witness, A.A.,
provided testimony regarding his financial situation, including his monthly income and monthly
expenses. The hearing representative requested that appellant submit supporting financial
documents within 30 days. No additional information was received.
By decision dated December 15, 2017, an OWCP hearing representative finalized the
preliminary determination that appellant received an overpayment of compensation in the amount
of $1,006.95 for the period August 6, 2016 through April 1, 2017, for which he was without fault.
She indicated that he had not submitted the requested financial information to justify waiving the
recovery of the overpayment. The hearing representative directed recovery of the overpayment by
deducting $50.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one or
more of the additional coverage options.5 The coverage for basic life insurance is effective unless
waived,6 and premiums for basic and optional life coverage are withheld from the employee’s
pay.7 Upon retirement or upon separation from the employing establishment or being placed on
the periodic FECA compensation rolls, an employee may choose to continue basic and optional
life insurance coverage, in which case the schedule of deductions made will be used to withhold
premiums from his or her annuity or compensation payments.8 Basic insurance coverage shall be
continued without cost to an employee who retired or began receiving compensation on or before
5

5 U.S.C. § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8706.

3

December 31, 1989;9 however, the employee is responsible for payment of premiums for optional
life insurance coverage which is accomplished by authorizing withholdings from his
compensation.10
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by 2 percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by 1 percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).11
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.12 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated by
OPM, specifically electing any type of optional insurance, is considered to have waived it and does
not have that type of optional insurance.13 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because OWCP must pay
the full premium to OPM upon discovery of the error.14
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.15 When
an overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which the individual is entitled.16

9

Id. at § 8707(b)(2).

10

Id. at § 8706(b)(3)(B); see B.B., Docket No. 17-1733 (issued March 26, 2018); S.B., Docket No. 16-1795 (issued
March 2, 2017).
11

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

12

5 C.F.R. § 870.504(a)(1).

13

Id. at § 870.504(b).

14

Supra note 2 at § 8707(d); see B.B., supra note 10; S.B., supra note10.

15

Id. at § 8102(a).

16

Id. at § 8129(a).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,006.95 for the period August 6, 2016 through April 1, 2017,
for which he was without fault.
OPM notified OWCP on November 28, 2016 that appellant had elected PRBLI with no
reduction effective August 6, 2016. OWCP, however, did not deduct premiums for PRBLI from
appellant’s wage-loss compensation until later on April 1, 2017. It calculated the amount of the
resulting overpayment as $1,006.95. The record contains an overpayment worksheet explaining
the overpayment calculation and how the overpayment occurred. As noted, when an
underwithholding of life insurance premiums occurs, the entire amount is deemed an overpayment
of compensation because OWCP must pay the full premium to OPM upon discovery of the error.17
As OWCP failed to deduct PRBLI premiums from August 6, 2016 through April 1, 2017,
appellant received an overpayment of compensation of $1,006.95 during this period.18
On appeal before the Board, appellant’s representative disputes the fact of the
overpayment. He contends that the employing establishment assumed the full cost of basic life
insurance. However, while in compensationer status, appellant remained responsible for all
insurance benefits, including the premiums for PRBLI at whatever option he had selected.19 As
noted, the record contains documentation reflecting his election of the optional PRBLI at no
reduction.
Appellant further contends that contrary to OWCP’s hearing representative’s finding that
no additional evidence concerning the overpayment issue was received, he had submitted a
November 6, 2017 letter accompanied by pay stubs indicating that he paid $9.14 for basic life
insurance, Option A, standard optional life insurance, and Option C, family optional insurance
premiums.
Appellant also has disputes the amount of the overpayment. However, he has failed to
explain how the evidence of record establishes this assertion. The Board finds that OWCP properly
calculated the amount of the overpayment and provided a clear and detailed explanation of the fact
and amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
17

Supra note 14.

18

See J.C., Docket No. 17-1791 (issued February 23, 2018); E.H., Docket No. 15-0848 (issued July 6, 2016); V.B.,
Docket No. 15-0157 (issued March 16, 2015).
19

Supra note 12 at § 504(b); see S.P., Docket No. 17-1888 (issued July 18, 2018).

5

good conscience.”20 Section 10.438 of OWCP regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery of
an overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.21
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP regulations.22
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.23 An individual is
deemed to need substantially all or his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00.24
OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for
an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent.25 An individual’s liquid assets include, but are not limited to cash, the value
of stocks, bonds, saving accounts, mutual funds, and certificate of deposits. Nonliquid assets
include, but are not limited to the fair market value of an owner’s equity in property such as a
camper, boat, second home, and furnishings/supplies.26
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment

20

Supra note 2 at § 8129.

21

20 C.F.R. § 10.438.

22

Id. at §§ 10.434-10.437

23

Id. at § 10.436.

24

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (June 2009).
25

Id.

26

Id.

6

would defeat the purpose of FECA or be against equity and good conscience.27 In an April 12,
2017 preliminary determination of overpayment, it advised appellant of its determination and
instructed him to complete the enclosed overpayment recovery questionnaire and submit
supporting financial documentation. Additionally, OWCP notified appellant that, within 30 days
of the date of the letter, he could request a telephone conference, a final decision based on the
written evidence, or a prerecoupment hearing. While appellant reported his monthly income and
monthly expenses during the October 13, 2017 prerecoupment hearing, he did not submit
supporting financial documentation. Thus, OWCP did not have the necessary financial
information to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience such that it would cause a financial burden.
Consequently, as appellant did not submit the financial information OWCP had requested
from him as required under section 10.438 of its regulations,28 which was necessary to determine
his eligibility for waiver, OWCP properly denied waiver of recovery of the overpayment in the
amount of $1,006.95.29
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.30 Section
10.441(a) of the regulations31 provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”32
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of overpayment by deducting
$50.00 from appellant’s continuing compensation benefits, every 28 days.

27

Supra note 20.

28

Supra note 21.

29

M.N., Docket No. 16-0360 (issued July 5, 2016).

30

Lorenzo Rodriguez, 51 ECAB 295 (2000); Albert Pineiro, 51 ECAB 310 (2000).

31

Supra note 21 at § 10.441(a).

32

Id.

7

The record reflects that appellant continues to receive wage-loss compensation under
FECA. When, as in this case, an individual fails to provide requested information on income,
expenses, and assets, OWCP should follow minimum collection guidelines, which provide in
general that government claims should be collected in full and that, if an installment plan is
accepted, the installments should be large enough to collect the debt promptly.33 The Board finds
that OWCP did not abuse its discretion in following those guidelines in this case, where appellant
has not submitted complete financial information, by deducting $50.00 every four weeks.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,006.95 for the period August 6, 2016 through April 1, 2017,
for which he was at fault. The Board also finds that OWCP did not abuse its discretion by refusing
to waive recovery of the overpayment. The Board further finds that OWCP properly required
recovery of overpayment by deducting $50.00 from appellant’s continuing compensation benefits,
every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

33

E.Z., Docket No. 17-0447 (issued June 19, 2017).

8

